Citation Nr: 1514159	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-18 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher rating for tendonitis of the right Achilles tendon, currently evaluated as 10 percent disabling, and evaluation of posterior calcaneal spur of the right heel, currently evaluated as 0 percent disabling.

2.  Service connection for degenerative bone disease of the left leg. 

3.  Service connection for degenerative bone disease of the right leg

4.  Service connection for degenerative joint disease of the left knee.

5.  Service connection for degenerative joint disease of the right knee.

6.  Service connection for bilateral flat feet.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1978 to April 1998.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was provided a February 2015 Board hearing at the RO before the undersigned Veterans Law Judge.

The issues of service connection for the right and left knee conditions, and the right and left leg conditions, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of her appeal for higher ratings for the right ankle and heel conditions was requested.

2.  Currently diagnosed bilateral flat feet is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the appellant (or his or her authorized representative) for higher ratings for the right ankle and heel conditions have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2014). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection bilateral flat feet have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.309(a), 3.384 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2014).  The Board is granting the claim for service connection for bilateral flat feet.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Entitlement to Higher Ratings for Tendonitis of the Right Achilles Tendon and Posterior Calcaneal Spur of the Right Heel

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In her June 2011 formal appeal, the Veteran withdrew the appeal for higher ratings for the heel conditions.  She confirmed that she wished to withdraw that issue during the February 2015 Board hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Service Connection for Bilateral Flat Feet

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that her current bilateral flat feet condition was incurred in service.  In her February 2015 Board hearing, she testified that experienced foot pain early in her 20-year military career, and was issued inserts for her boots.  She testified that the inserts did not fit well, so she began to buy her own inserts from then on.  She further testified that her bilateral foot pain has been continuous ever since its onset in service.

Although the service treatment records do not document complaints of flat feet, the Veteran is competent to describe observable symptoms such as pain and even the presence of flat feet.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Treatment records show a current diagnosis of bilateral flat feet.  A VA treatment note of March 2009 shows that the Veteran reported bilateral foot pain for the last 15 years, or since approximately 1994 when she was still in service.  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's flat feet first began in service and have been present since service.  The Board finds that the Veteran's statements regarding experiencing flat foot symptoms in service and since service separation, and self-treating those symptoms, to be competent and credible.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and continuous symptoms.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of her 20 years of service.

Thus, the Board finds the evidence is at least in relative equipoise on the question of whether the Veteran's bilateral flat feet condition was incurred during active duty service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted.  


ORDER

The appeal of entitlement to higher ratings for tendonitis of the right Achilles tendon and posterior calcaneal spur of the right heel is dismissed.

Service connection for bilateral flat feet is granted.


REMAND

The Veteran contends that her bilateral leg and knee conditions are due to service or a service-connected disability.  In the February 2015 Board hearing, the Veteran testified that she had a few falls during service that may have caused or contributed to her current knee and leg conditions.  In particular, she referenced a serious fall in which she injured her hip.  She also asserts that her service-connected ankle and heel conditions may have caused or contributed to her current knee and leg conditions.  

A May 1978 service treatment record shows that she fell and hurt her hip in service.  Additionally, service treatment records show treatment for an ankle injury, for which she is already service-connected.

VA and private treatment records show that the Veteran has current bilateral leg and knee conditions.  X-ray findings of July 2006 show degenerative joint disease in both knees.  She reported in March 2009 that her knee pain has become progressively worse for the last 15 years.  She also stated at that time that her leg pain has been present for more than 10 years.  

The Veteran has not been afforded a VA examination to assist in determining the etiology of her knee and leg conditions.  In light of her 20-year military career, evidence of current disabilities, and her reports as to continuity of symptomology since separation, the Board finds that a VA examination with nexus opinion must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of her knee and leg conditions.  The examiner should be requested to render an opinion regarding the following:

a) whether it is at least as likely as not (50 percent or more probability) that currently diagnosed knee and leg conditions had their onset in service, or are otherwise related to service, to include the May 1978 hip injury in service.  

b) whether it is at least as likely as not (50 percent or more probability) that the Veteran's the knee and leg conditions are proximately due to the Veteran's service-connected ankle and heel conditions.  

c) whether it is at least as likely as not (50 percent or more probability) that the Veteran's the knee and leg conditions are permanently aggravated by the Veteran's service-connected ankle and heel disabilities.  

If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the knee and leg conditions prior to aggravation and the level of severity of the knee and leg conditions due to aggravation. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

2.  Thereafter, readjudicate the issue on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


